Citation Nr: 1445488	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease (DJD) and degenerative disc disease (DDD).

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for a right hand disorder, claimed as a palm disorder.

5.  Entitlement to service connection for a left hand disorder, claimed as a palm disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for right knee disorder.

9.  Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to September 1970.  He also served in the Army Reserve until 1984.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing held before a decision review officer (DRO) in December 2010.  A hearing transcript is of record.

In the October 2009 rating decision, the RO characterized the left knee issue as whether new and material evidence had been received to reopen service connection for "left knee torn posterior horn, medial meniscus."  See November 1998 rating.  The Board finds, however, that the Veteran's current left knee claim, which involves a diagnosis of osteoarthritis, is a separate and distinct claim.  See January 2014 VA examination report; see also Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (a claim based on a distinct and separate diagnosis is a new claim). As such, the Board has recharacterized the left knee issue as an original claim for service connection for osteoarthritis of the left knee as reflected on the title page.

The issues on appeal were previously remanded by the Board in April 2014 for further evidentiary development of requesting outstanding Army Reserve service treatment records.  This was accomplished, and the claims were readjudicated in a July 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was involved in a motor vehicle accident, but was not on active duty or Reserve duty at that time.

3.  The Veteran has current diagnoses of DJD and DDD of the cervical spine.

4.  Symptoms relating to a cervical spine disability were not chronic in service and have not been continuous since service separation.

5.  DJD (arthritis) of the cervical spine did not manifest in service or within one year of service separation. 

6.  The Veteran's cervical spine disorder, to include DJD and DDD is not etiologically related to service.
7.  The Veteran does not have a currently diagnosed right wrist disorder, bilateral hand, or bilateral palm disorder. 

8.  The Veteran underwent a left wrist dorsal occult ganglion cyst excision and has been diagnosed with left wrist dorsal scaphoid bony exostosis.

9.  The Veteran has currently diagnosed bilateral shoulder impingement syndrome and left shoulder osteoarthritis.

10.  The Veteran's right shoulder disorder, to include impingement syndrome, is not etiologically related to service.  

11.  Symptoms relating to left shoulder osteoarthritis were not chronic in service and have not been continuous since service separation.

12.  Osteoarthritis of the left shoulder did not manifest in service or within one year of service separation. 

13.  The Veteran's left shoulder osteoarthritis is not etiologically related to service.

14.  The Veteran has currently diagnosed bilateral knee osteoarthritis. 

15.  Symptoms relating to right and left knee osteoarthritis were not chronic in service and have not been continuous since service separation.

16.  Osteoarthritis of the knees did not manifest in service or within one year of service separation. 

17.  The Veteran's osteoarthritis of the knees is not etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, to include DJD and DDD, have not been met for any period of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right wrist disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a left wrist disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for a right hand (palm) disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for service connection for a left hand (palm) disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for a right shoulder disorder, to include impingement syndrome, have not been met for any period of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  The criteria for service connection for a left shoulder disorder, to include osteoarthritis, have not been met for any period of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

8.  The criteria for service connection for a right knee disorder, to include osteoarthritis, have not been met for any period of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

9.  The criteria for service connection for a left knee disorder, to include osteoarthritis, have not been met for any period of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA 
notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An August 2009 VCAA notice letter satisfied the provisions of 38 U.S.C.A. 
§ 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In the same notice, the RO provided the information about the provisions for the effective date of a claim and for the 
degree of disability assignable. 

The Board also finds that all necessary assistance has been provided to the Veteran. The evidence of record indicates that service treatment records, VA treatment records, private treatment records, and the Veteran's statements. 

The Veteran was also provided a VA examination in January 2014 (in Virtual VA) which addressed the claims for service connection currently on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are predicated on a full reading of the medical records in the claims file. Specifically, the January 2014 VA opinion considered all the pertinent evidence of record, to include the Veteran's statements, VA treatment records, private treatment records, and provided a rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the issues on appeal were previously remanded by the Board in April 2014 for further evidentiary development of requesting outstanding Army Reserve service treatment records.  In this regard, the Board notes that the Veteran served in the Marine Corps from 1965 to 1970, which included combat in the Republic of Vietnam for which he was awarded the Combat Action Ribbon.  As the record shows that the Veteran was in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply.  In other words, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

Although the Board will accept the Veteran's assertions that he hit the ground, fell, tumbled, carried heavy equipment, jumped out of helicopters, and repelled down mountains during active service and during his period of service in the Army Reserves, details regarding specific injuries and dates of those injuries have not been provided by the Veteran despite numerous opportunities to do so.  As such, the Board finds that a second remand for additional development is not warranted.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issues on appeal.  The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 384.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  The Board finds that a component of the Veteran's cervical spine disability and left shoulder disabilities involves arthritis, which is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946 develops certain chronic diseases, such arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2013).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full-time duty performed by members of the National Guard of any state or the reservists. 
38 C.F.R. § 3.6(c).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis 

The Veteran contends that he currently suffers from a cervical spine, bilateral wrist, bilateral hand, bilateral shoulder, and bilateral knee disorder as a result of injuries he sustained during active duty and Reserve service.  Specifically, during the December 2010 RO hearing, the Veteran testified that the disorders listed above were caused by repeatedly hitting the ground, falling, tumbling, carrying heavy equipment, jumping out of helicopters, and repelling down mountains during service.

Service Connection for a Cervical Spine Disorder

The Veteran served in the Marine Corps from 1965 to 1970, which included combat in the Republic of Vietnam for which he was awarded the Combat Action Ribbon.  As the record shows that the Veteran was in combat, the combat provisions of 
38 U.S.C.A. § 1154(b) apply.  That is, VA shall accept satisfactory lay or other evidence of service incurrence or aggravation of an injury or disease as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service.  The evidence must also be consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

As noted above, although the Board will accept the Veteran's assertions that he hit the ground, fell, tumbled, carried heavy equipment, jumped out of helicopters, and repelled down mountains during active service and during his period of service in the Army Reserves, details regarding specific injuries and dates of those injuries have not been provided by the Veteran.  As such, the Board will adjudicate the issues based on the evidence of record, which includes service treatment records from the Veteran's period of active service and service in the Reserves.

The Board finds that the Veteran has currently diagnosed DDD and DJD of the cervical spine.  See January 2014 VA examination report.  In May 2003, the Veteran underwent an anterior discectomy of the cervical spine.  Diagnostic studies (x-rays and MRI) from Dr. R.B. showed cervical spinal fusion with anterior plating at C4-5 and degenerative changes at C-5 and C-6 without radicular symptoms.  Diagnoses rendered in May 2003 by Dr. R.B. included cervical spondylosis at C4-5 and herniated nucleus pulposus at C4-5.  Accordingly, the Board finds that the Veteran has a current cervical spine disability.

Next, the Board finds that symptoms relating to a cervical spine disability were not chronic in service and have not been continuous since service separation.  In this regard, service treatment records are negative for any complaints, diagnoses, or treatment for a cervical spine disorder.  A September 1970 service separation examination report showed that a clinical evaluation of the Veteran's spine was "normal."  A July 1971 Reserve reenlistment examination report also showed a "normal" clinical evaluation of the Veteran's spine.  In a July 1971 report of medical history, completed by the Veteran at the time of Reserve duty enlistment, the Veteran noted that he had sustained a "neck injury" as a result of a car accident.  The Veteran did not report that this accident occurred during active service or ACDUTRA and specifically checked "no" as to having back trouble, arthritis, or bone, joint or other deformity.  It was further noted that all ailments noted by the Veteran were "NCD" (Not Considered Disabling).  

The Board finds that such absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not experience cervical spine symptoms at any time during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).

Further, the evidence demonstrates that symptoms of a cervical spine disorder have not been continuous since service separation.  As noted above, a July 1971 Reserve reenlistment examination report showed a "normal" clinical evaluation of the Veteran's spine.  The Veteran had periods in the Reserves until approximately 1984, without any documented complaints of neck pain or diagnoses for a cervical spine disorder.   Moreover, VA and private treatment records reveal that the Veteran was diagnosed with DDD of the cervical spine and underwent a cervical discectomy in May 2003, more than 30 years after active duty service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that cervical spine DJD manifested within one year of service separation. 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention a cervical spine disorder at any time prior to his May 2009 claim. For example, in December 1997, the Veteran filed service connection claims for hearing loss and a left knee injury.  The Veteran did not report neck pain or a cervical spine disorder at that time.  In December 2007, the Veteran filed a claim for an increased rating for his hearing loss disorder; however, he did not mention any cervical spine symptoms at that time.  This is further evidence that suggests to the Board that there was no pertinent cervical spine symptomatology at that time. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a cervical spine disorder, when viewed in the context of his action regarding other claims for compensation on other occasions over the years, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a cervical spine disorder in service and a lack of cervical spine symptomatology at the time he filed the claims.  For these reasons, the Board finds that symptoms relating to a cervical spine disorder were not continuous since service separation.  

The Board further finds that the weight of the competent evidence of record demonstrates that the currently diagnosed cervical spine disorders are not related to or caused by service or by a disease or injury incurred during ACDUTRA.  Post-service VA and private treatment records reflect complaints and treatment for the Veteran's cervical spine disorder, but do not provide an opinion as to the etiology of the Veteran's cervical spine disorders.  

The Veteran was afforded a VA examination in January 2014 to assist in determining, in pertinent part, the etiology of his cervical spine disorders.  The examiner noted that he interviewed the Veteran, reviewed the claims file, conducted a physical examination of the Veteran's cervical spine, and reviewed diagnostic testing (i.e., x-rays).  During the evaluation, the Veteran stated that he sustained multiple injuries as a result of hitting the ground, falling, tumbling, carrying heavy equipment, jumping out of helicopters, and repelling down mountains during active service and during his period of service in the Reserves.  The examiner diagnosed the Veteran with DDD and DJD, confirmed by x-ray findings.  The examiner then stated that the Veteran's service treatment records revealed a July 1971 periodic medical examination report that documented a neck injury as a result of a motor vehicle accident and that there was no Line of Duty report.  The examiner stated that he was unable to determine if this injury took place during ACDUTRA without resorting to mere speculation.  The examiner further noted that there was no other documentation for evaluation or treatment of neck pain or injury.  Accordingly, the examiner opined that it was more likely than not that the Veteran's current cervical spine disorders were due to chronic degenerative changes associated with aging.  

The Board finds that the January 2014 VA examination report and opinion to be probative on the question of whether the Veteran's cervical spine disorders are related to service.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  

As to the notation of a motor vehicle accident on the July 1971 periodic medical examination report, service records and the Veteran's own statements do not demonstrate that this accident occurred during active service or during a period of ACDUTRA,  Instead, the Veteran has consistently maintained that his current disorders are a result of hitting the ground, falling, tumbling, carrying heavy equipment, jumping out of helicopters, and repelling down mountains during active service and during his period of service in the Army Reserves.  For these reasons, the Board finds the VA examiner's opinion to be of highly probative.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed cervical spine disorders and service.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, such as pain, cervical spine DDD and DJD are not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).  DJD and DDD are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current cervical spine disorders involve complex medical questions involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current cervical spine disorders and service, to include periods of service in the Reserves.  There is no credible evidence of chronic symptoms of a cervical spine disorder in service or continuous symptoms of a cervical spine disorder after service.  The competent and probative evidence does not demonstrate nexus between service and the currently diagnosed cervical spine disorders.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for a Bilateral Wrist Disorder

The Veteran contends that he sustained a bilateral wrist disorder as a result of hitting the ground, falling, tumbling, carrying heavy equipment, jumping out of helicopters, and repelling down mountains during active service and during his period of service in the Reserves.  As noted above, specific details regarding the purported injuries and dates of the injuries have not been provided by the Veteran.


I.  Right Wrist 

Upon review of the all the evidence of record, both lay and medical, the Board finds that service connection for a right wrist disorder is not warranted.  Although the evidence demonstrates the presence of right wrist extensor carpi ulnaris tenolysis in November 1995, this is not within the appeal period.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim for service connection for a right wrist disorder in May 2009.  Post-service VA and private treatment records do not demonstrate a diagnosis for a right wrist disorder.  Private treatment records from Dr. M.B., who treated the Veteran for left wrist pain, do not reveal any complaints or diagnoses for the right wrist.  Service treatment records are also negative for complaints, diagnoses, or treatment for a right wrist disorder.  

During the January 2014 VA examination, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination of the Veteran's right wrist.  The examiner diagnosed the Veteran with "chronic subjective wrist pain, no other diagnosis."  The Board finds that pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).

The Board has considered the Veteran's statements regarding his belief that he has a current right wrist disorder.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with his wrists, such as pain and joint stiffness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a wrist disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

Because the evidence does not show that the Veteran has a right wrist disorder, he has not met the threshold requirement of establishing that he has a current "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claim for service connection for a right wrist disorder, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Left Wrist

In regard to the Veteran's left wrist, private treatment records from Dr. M.B. reveal that the Veteran sought treatment for left wrist problems in August 2008.  The Veteran complained of a "six-week" course of dorsal wrist pain.  The pain was noted to be aggravated by hyperextension of the wrist, primarily when pushing up out of a seated position.  The Veteran specifically denied any "history of injury or trauma."  In September 2008, the Veteran underwent a dorsal occult ganglion cyst bony exostosis excision.  The Board finds that although Dr. M.B. diagnosed the Veteran with a left wrist disorder, an opinion as to the etiology of the left wrist disorder was not rendered.  

Service treatment records are negative for complaints, diagnoses, or treatment for hand or wrist injuries or disorders.  The Veteran's September 1970 service separation examination report revealed that a clinical evaluation of the Veteran's upper extremities was "normal."  A July 1971 Reserve reenlistment examination report also showed a "normal" clinical evaluation of the Veteran's upper extremities.  In a July 1971 report of medical history, the Veteran specifically checked "no" as to "loss of arm, leg, finger, or toe."  

The Veteran was afforded a VA examination in January 2014 to assist in determining, in pertinent part, the etiology of his left wrist disorder.  The examiner noted that he interviewed the Veteran, reviewed the claims file, conducted a physical examination of the Veteran's wrists, and reviewed diagnostic testing (x-rays).  During the evaluation, the Veteran stated that he sustained multiple injuries as a result of hitting the ground, falling, tumbling, carrying heavy equipment, jumping out of helicopters, and repelling down mountains during active service and during his period of service in the Reserves.  The Veteran reported that he had experienced chronic, intermittent, progressively worsening, bilateral, mechanical wrist pain for 10 to 15 years.  Symptoms were noted to have been treated conservatively and included subacromial, interarticular conrticosteroid injections with a following excision of a bony exostosis of the left wrist.  The examiner diagnosed the Veteran with bony exostosis, dorsal scaphoid.  The examiner then stated that the Veteran's service treatment records revealed no documentation of evaluation or treatment of wrist pain or injury.  The examiner then opined that it was more likely than not that the Veteran's wrist disorders were due to chronic degenerative changes associated with aging.  

The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed left wrist disorder and service.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, the Veteran's left wrist disorder is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).  The Veteran's left wrist disorder is a  medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current left wrist disorder also involves internal and unseen system processes unobservable by the Veteran.

Further, and as noted above, the Veteran filed other claims for service connection, in December 1997, but did not mention a left wrist disorder at that time.  The Board finds this to be further evidence weighing against a finding that the left wrist disorder was incurred in or is otherwise related to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left wrist disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


Service Connection for a Bilateral Hand (Palm) Disorder

During the December 2010 DRO hearing, the Veteran testified that his fingers would become "stuck" and he had received treatment (injections) to alleviate the symptoms.  The Veteran maintains that his hand and palm disorders are a result of hitting the ground, falling, tumbling, carrying heavy equipment, jumping out of helicopters, and repelling down mountains during active service and during his period of service in the Reserves.

Service treatment records are negative for complaints, diagnoses, or treatment for hand or palm injuries or disorders.  The Veteran's September 1970 service separation examination report revealed that a clinical evaluation of the Veteran's upper extremities was "normal."  A July 1971 Reserve reenlistment examination report also showed a "normal" clinical evaluation of the Veteran's upper extremities.  In a July 1971 report of medical history, the Veteran specifically checked "no" as to "loss of arm, leg, finger, or toe."  

Private treatment records reflect that the Veteran has received corticosteroid injections in the right elbow lateral epicondyle and extensor aponeurosis.  See September 2008 treatment record from Dr. M.B.  A review of all private treatment records, however, to not provide an opinion as to the Veteran's disorders or any other diagnoses for the hands or palms. 

VA treatment records reflect that the Veteran had evidence suggestive of remote trauma to the bilateral 5th metacarpals of little fingers.  See x-ray results from February 2014 treatment note.  

During the January 2014 VA examination report, the VA examiner diagnosed left hand ring finger "trigger finger" and old fifth metacarpal fractures.  A diagnosis relating to the Veteran's palms was not rendered.  The examiner then stated that the Veteran's service treatment records revealed no documentation of evaluation or treatment of hand pain or injury.  The examiner also noted that private medical records showed treatment for hand/wrist problems "many years" after the Veteran's active duty and Reserve service period.  Accordingly, the examiner opined that it was more likely than not that the Veteran's hand disorders were due to chronic degenerative changes associated with aging.  

The Board has considered the Veteran's statements asserting a nexus between his bilateral hand disorders and service.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, the Veteran is not competent to diagnose or provide a nexus opinion for his bilateral hand disorders.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).  

As stated in the previous sections, the Veteran also filed other claims for service connection in December 1997, but did not mention a hand or palm disorder at that time.  The Board finds this to be further evidence weighing against a finding that a hand or palm disorder was incurred in or is otherwise related to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right and left hand and palm disorder, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Bilateral Shoulder Disorder

The Veteran maintains that he began experiencing chronic, intermittent, progressively worsening bilateral shoulder pain in the late 1980s.  The Veteran has specifically denied any acute injuries to either shoulder.  See January 2014 VA examination report.  

The Board finds that the Veteran has currently diagnosed bilateral shoulder impingement syndrome and left shoulder osteoarthritis.  See January 2014 VA examination report.  The Veteran also underwent right shoulder scope acromioplasty, debridement, and distal clavicle resection.  See September 2008 private treatment note from Dr. S.S.

I.  Left Shoulder

As noted above, the Veteran has been diagnosed with osteoarthritis of the left shoulder, which is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board finds that symptoms relating to left shoulder osteoarthritis were not chronic in service and have not been continuous since service separation.  In this regard, service treatment records are negative for any complaints, diagnoses, or treatment for a left shoulder disorder in service.  A September 1970 service separation examination report showed that a clinical evaluation of the Veteran's upper extremities was "normal."  A July 1971 Reserve reenlistment examination report also showed a "normal" clinical evaluation of the Veteran's upper extremities.  In a July 1971 report of medical history, the Veteran checked "no" as to having a "trick shoulder, " arthritis, or bone, joint or other deformity.  It was further noted that all ailments noted by the Veteran were "NCD" (Not Considered Disabling).  Such absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience left shoulder osteoarthritis symptoms at any time during in service.  See Kahana, No. 24 Vet. App. 428, 439 (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).

The Board further finds that symptoms of left shoulder osteoarthritis have not been continuous since service separation.  As noted above, a July 1971 Reserve reenlistment examination report showed a "normal" clinical evaluation of the Veteran's upper extremities.  The Veteran had periods of service in the Reserves until approximately 1984, without any documented complaints of left shoulder pain or diagnoses for a left shoulder or osteoarthritis.  Moreover, a VA radiology report reveals that the Veteran was diagnosed with mild arthritis changes in the left acromioclavicular joint in February 2014, more than more than 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence demonstrating that left shoulder osteoarthritis manifested within one year of service separation. 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention a left shoulder disorder at any time prior to his May 2009 claim. In December 1997, the Veteran filed service connection claims for hearing loss and a left knee injury.  The Veteran did not report shoulder pain or a shoulder disorder at that time.  The Board finds that this is further evidence which tends to show that there was no pertinent left shoulder symptomatology at that time. While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  Thus, the Veteran's inaction regarding a claim for a left shoulder disorder, when viewed in the context of his action regarding other claims for compensation on various occasions over the years, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a left shoulder disorder in service and a lack of symptomatology at the time he filed the claims.  For these reasons, the Board finds that symptoms relating to a left shoulder disorder were not continuous since service separation.  

The Board further finds that the weight of the competent evidence demonstrates that the currently diagnosed left shoulder disorders are not related to or caused by service.  Post-service VA and private treatment records reflect complaints and treatment for the Veteran's left shoulder disorder, but do not provide an opinion as to the etiology of the Veteran's disorder.  

The Veteran was also afforded a VA examination in January 2014 to assist in determining, in pertinent part, the etiology of his left shoulder disorder.  The examiner noted that he interviewed the Veteran, reviewed the claims file, conducted a physical examination of the Veteran's shoulders, and reviewed diagnostic testing 
(x-rays).  During the evaluation, the Veteran stated that he sustained multiple injuries as a result of hitting the ground, falling, tumbling, carrying heavy equipment, jumping out of helicopters, and repelling down mountains during active service and during his period of service in the Reserves.  The examiner diagnosed the Veteran with osteoarthritis and impingement syndrome of the left shoulder, confirmed by x-ray findings.  The examiner further noted that there was no other documentation for evaluation or treatment of left shoulder pain or injury.  Accordingly, the examiner opined that it was more likely than not that the Veteran's current left shoulder disorder was due to chronic degenerative changes associated with aging.  

The Board finds that the January 2014 VA examination report and opinion to be probative on the question of whether the Veteran's left shoulder disorders are related to service.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  For these reasons, the Board finds the VA examiner's opinion to be of significant probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed left shoulder disorders and service.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, osteoarthritis, is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).  Osteoarthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert, 21 Vet. App. at 462.  The etiology of the Veteran's current left shoulder disorder involves a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current left shoulder disorder and service, to include periods of service in the Reserves.  There is no credible evidence of chronic symptoms of a left shoulder disorder in service, continuous symptoms of a left shoulder disorder after service, or medical evidence of a nexus between the in-service injuries and the currently diagnosed left shoulder osteoarthritis.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left shoulder disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

II. Right Shoulder

As noted above, the Board finds that the Veteran has currently diagnosed bilateral shoulder impingement syndrome.  See January 2014 VA examination report.  The Veteran also underwent right shoulder arthroscopic decompression in November 1995 and right shoulder scope acromioplasty, debridement, and distal clavicle resection in August 2008.  See November 1995 treatment record from 
Dr. S.S. and September 2008 private treatment note from Dr. S.S.  Because these disorders are not considered "chronic diseases" listed under 38 C.F.R. § 3.309(a); the presumptive regulations under 38 C.F.R. § 3.303(b) do not apply and the claim will be adjudicated using the general principles of service connection.  See Walker, 708 F.3d 1331. 

Upon review of all the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that a right shoulder disorder is related to service.  Service treatment records are negative for complaints, diagnoses, or treatment of a right shoulder disorder.  The September 1970 service separation examination report revealed that a clinical evaluation of the Veteran's upper extremities were "normal."  A July 1971 Reserve reenlistment examination report also showed a "normal" clinical evaluation of the Veteran's upper extremities.  In a July 1971 report of medical history, the Veteran checked "no" as to having a "trick shoulder, " arthritis, or bone, joint or other deformity.  Such absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience right shoulder symptoms at any time during in service.  

Further, post-service VA and private treatment records demonstrate that the Veteran's right shoulder was operated on in 1995 and 2008; however, the Veteran did not report to medical professionals that he injured the right shoulder in service.  The Veteran's treating physicians also have not provided an opinion as to the etiology of the Veteran's right shoulder disorders.  

The Veteran was afforded a VA examination in January 2014 to assist in determining, in pertinent part, the etiology of his right shoulder disorder.  The examiner noted that he interviewed the Veteran, reviewed the claims file, conducted a physical examination of the Veteran's shoulders, and reviewed diagnostic testing 
(x-rays).  During the evaluation, the Veteran stated that he sustained multiple injuries as a result of hitting the ground, falling, tumbling, carrying heavy equipment, jumping out of helicopters, and repelling down mountains during active service and during his period of service in the Reserves.  The examiner diagnosed the Veteran with impingement syndrome of the right shoulder.  The examiner further noted that service medical records revealed no documentation for evaluation or treatment of right shoulder pain or injury.  Accordingly, the examiner opined that it was more likely than not that the Veteran's current right shoulder disorder was due to chronic degenerative changes associated with aging.  

Further, in December 1997, the Veteran filed other claims for service connection for hearing loss and a left knee injury, but did not report right shoulder pain or a right shoulder disorder at that time.  In December 2007, the Veteran filed a claim for an increased rating for his hearing loss disorder; however, he did not mention any right shoulder symptoms.  This is further evidence that suggests to the Board that the Veteran did not believe that his right shoulder disorder was related to service.  

In making this determination, the Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed right shoulder disorders and service.  As noted above, while the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, impingement disorder, is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.




Service Connection for a Bilateral Knee Disorder

The evidence of record demonstrates that the Veteran has currently diagnosed osteoarthritis of the knees.  See x-ray findings in January 2014 VA examination report.  Further, the Veteran underwent right knee surgery for a torn medial and lateral meniscus in December 2001 and a left knee surgery for a medial meniscus tear in December 1995.  See treatment notes from Dr. S.S. dated December 1995, October 2000, and December 2001.  In light of the Veteran's diagnosis of osteoarthritis of the knees, which is considered a "chronic disease" listed under 
38 C.F.R. § 3.309(a); the provisions of 38 C.F.R. § 3.303(b) apply.  See Walker, 708 F.3d 1331.

The Board next finds that symptoms relating to osteoarthritis of the knees were not chronic in service and have not been continuous since service separation.  In this regard, service treatment records are negative for any complaints, diagnoses, or treatment for a bilateral knee disorder.  The Board notes that in December 1967, the Veteran was treated for a left thigh quadriceps muscle strain while lifting weights in the gym.  The Veteran was treated as an outpatient and returned to full active duty.  The September 1970 service separation examination report revealed that a clinical evaluation of the Veteran's lower extremities was "normal."  A July 1971 Reserve reenlistment examination report also showed a "normal" clinical evaluation of the Veteran's lower extremities.  In a July 1971 report of medical history, completed by the Veteran at the time of Reserve duty enlistment, the Veteran checked "no" as to having arthritis, or "trick" or locked knee.  For these reasons, the Board finds that symptoms relating to osteoarthritis of the knees were not chronic in service.

Further, the Board finds that symptoms of osteoarthritis of the knees have not been continuous since service separation.  In a November 1995 treatment record from 
Dr. S.S., the Veteran reported that his left knee had been bothering him "off and on" for "a number of years."  The Veteran did not report that his knee pain began in service or that it was a result of an in-service injury.  In an October 2000 treatment record from Dr. S.S., the Veteran reported that while playing basketball he started experiencing pain in the right knee.  Although the Veteran underwent menisectomies to both the right and left knee in 1995 and 2001, an opinion as to the etiology of the Veteran's disorders was not rendered.  See private treatment records from Dr. S.S.

Further, the Veteran was diagnosed with osteoarthritis of the knees during the January 2014 VA examination, more than 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  For these reasons, the Board finds that symptoms of a bilateral knee disorder, to include osteoarthritis, have not been continuous since service separation.

The Board also finds that symptoms of osteoarthritis did not manifest within one year of service separation.  The Veteran filed a claim for service connection for a "left knee injury" in December 1997.  A May 1998 VA examination report noted that the Veteran's left knee demonstrates no bony, soft tissue, or joint abnormality.  The Veteran did not file a claim for service connection for a right knee injury or disorder and none was noted at the May 1998 VA examination.  

The Board further finds that the weight of the competent evidence also demonstrates that currently diagnosed osteoarthritis of the knees is not related to or caused by service.  The Veteran was afforded a VA examination in January 2014 to assist in determining, in pertinent part, the etiology of his bilateral knee disorder.  The examiner noted that he interviewed the Veteran, reviewed the claims file, conducted a physical examination of the Veteran's knees, and reviewed diagnostic testing (x-rays).  During the evaluation, the Veteran stated that he sustained multiple injuries as a result of hitting the ground, falling, tumbling, carrying heavy equipment, jumping out of helicopters, and repelling down mountains during active service and during his period of service in the Army Reserves.  The examiner diagnosed the Veteran with osteoarthritis of the knees, confirmed by x-ray findings.  The examiner then stated that the Veteran's service treatment record revealed only one documentation, dated in December 1967, for treatment of a left thigh quadriceps muscle strain while lifting weights.  The examiner noted that the Veteran was treated conservatively and symptomatically as an outpatient and with immediate return to full duty.  There was no other documentation of evaluation or treatment of knee pain or injury in service.  As such, the examiner opined that  it was more likely than not that the Veteran's current bilateral knee disorder was due to chronic degenerative changes associated with aging.  

The Board finds that the January 2014 VA examination report and opinion to be probative on the question of whether the Veteran's bilateral knee disorder is related to service.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  For these reasons, the Board finds the VA examiner's opinion to be of significant probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed bilateral knee disorder and service.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, osteoarthritis, is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).  Osteoarthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current bilateral knee disorder and service, to include periods of service in the Reserves.  There is no credible evidence of chronic symptoms of a knee disorder in service, continuous symptoms of a knee disorder after service, or medical evidence of a nexus between the in-service injuries and the currently diagnosed bilateral knee disorder.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right and left knee disorder, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder, to include DJD and DDD is denied.  

Service connection for a right wrist disorder is denied. 

Service connection for a left wrist disorder is denied. 

Service connection for a right hand disorder, claimed as a palm disorder is denied. 

Service connection for a left hand disorder, claimed as a palm disorder is denied. 

Service connection for a left shoulder disorder is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


